DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 2/28/2022 have been entered. Claims 1-7, 9, 11-17, 19, and 21-22 remain pending in the application. 
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 02/28/2022 have been fully considered but they are not persuasive. 
The applicant presents several arguments regarding the combination of relied upon prior art. 
First, the applicant argues that Calvo does not teach “…collecting a user-specific corpus of previous textual data…” Specifically, the applicant argues: 
“The instant specification discloses that
Language processor 204 may use a corpus of textual data, including without limitation past user entries to questionnaire data fields, and/or any other corpus as described in further detail in this disclosure…[paragraph [0030]]
The examiner cites section 3.4, p. 693 in Calvo as teaching collecting a user-specific corpus of previous textual data…However, Calvo discloses…
The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. 
The Examiner states that “it is clear that Calvo teaches collecting a user-specific corpus of previous textual data.” However, this citation from Calvo only describes the user of a present session (“each time”) rather than from a previous entry as taught in claim…” 
The examiner respectfully disagrees. 
	First, the applicant appears to argue the timeframe of the collected data (e.g. “previous”). However, the claim language does not set forth what the applicant considers as “previous textual data”; the claim, at best, merely sets forth “previous textual data”.
For interpretation, the examiner turns to the instant specification. The best description of “previous”, upon consideration, is Paragraph [0013] of the as-filed specification which, at least in part, recites: 
	“For instance, a questionnaire may asses a user’s flexibility by having a user enter data using, without limitation, continuous numerical range entry fields, to indicate how frequently over a period of time, such as a year previous to the entry of data, that a user engaged in a range of described activities…”
This description does NOT define or describe what the applicant intends “previous” to encompass but rather, in a hypothetical exemplary embodiment, which is NOT reflected in the claim language, gives an example that a questionnaire may indicate how frequently over a period of time, such as a year, a user engaged in a specific activity. Further, other than arguing that Calvo’s data collection is for a present time, the applicant does not show HOW Calvo’s collection of data is limited to the present time. 

1. “going before in time or order…” 
	Again, because the applicant has NOT provided an intended interpretation of “previous”, the BRI of “previous”, based upon the definition provided by Merriam-Webster, encompasses any time “going before in time or order”. 
Returning to Calvo, it is clear that at least the cited portions of Calvo readily conform to this BRI.
Specifically, as was cited, Calvo recites that: “the core of this system is the personality model provided by IBM Watson…Each time a user [i.e. user specific] interacts with the bot, it transcribes the conversation into text that is then complied [i.e. collects, and corpus] at the end of the session. Later, the gathered text [e.g. corpus] is sent to IBM Watson to execute the personality analysis…” 
From reading Calvo, in light of the specification, and in further light of the BRI of “previous” as provided by Merriam-Webster’s dictionary, because Calvo transcribes the conversation into text which is THEN compiled, the collection (e.g. compilation) is performed on previous (i.e. occurring “before or in order” of the interaction) textual data. Therefore, Calvo clearly teaches “collecting a user-specific corpus of previous textual data.” 
For at least this first reason, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 
The second argument the applicant provides is that the examiner “mischaracterizes” the limitation “identifying the at least an adaption problem category using the user-specific corpus of previous textual data.” 
Specifically, the applicant argues: 
“The Examiner continues his argument by adding details from the specification as to the definition of an adaption problem category, However the Examiner fails to mention that Calvo does not disclose the use of “user-specific corpus of previous textual data”. Calvo actually discloses that “one could day that any user could use Watson tools to get their profile analysis and make a comparison between his profile and other profiles…As such Calvo cannot be user-specific in determining the user’s profile…” 
The examiner respectfully disagrees. 
	First, as stated and shown above, Calvo teaches “user-specific corpus of previous textual data”, thus applicants arguments are not persuasive. 
	Second, while the applicant argues that the examiner has “mischaracterized” the argued limitation, the applicant has not provided the intended characterization of the argued limitation. Because the applicant merely states that the examiner has mischaracterized a limitation but fails to provide clarification, this argument, as per MPEP 2141(IV), is “…a mere statement or argument that the Office has not established a prima facie case of obviousness…” and thus cannot be considered persuasive. 
	For at least this second reason(s), applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 
	The applicant’s third argument is that, regarding claim 7, the examiner relied upon impermissible hindsight to make a rejection. 
	Specifically, the applicant argues: 


Applicant respectfully submits that the combination of Calvo, Bodewitz, Liyanagamge, and Tielman is improper because the Office Action relies on information gleaned solely from the Applicant's specification…
Here, for instance, the Examiner relied on the disclosure of "canonical forms" disclosed on paragraph [0054] of the instant to reject claim 7 with the assumption that Calvo teaches "matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form" as taught in claim 7. The Examiner fails to describe which component of Calvo teaches a "canonical form." The Examiner improperly relies on an example generated from impermissible hindsight to imply how Calvo teaches "matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form"
That is, suppose a user enters a phrase such as "I like to get the job done and appreciate new ideas to make my job easier". After analyzing such a phrase, a person of ordinary skill in the art would readily infer that the system of Calvo could make a determination that that user has the personality trait of "Practicality" (See Table 2 Row 1). That is, the data which describes "practicality" has been indeed matched to at least "a canonical form" (e.g. the matching of the phrase to the personality trait of "practicality"). (Office Action, p.9)
However, canonical forms as recited in claim 7 are absent from Calvo and the combination of Calvo, Bodewitz, Liyanagamge, and Tielman, and canonical forms are only present on the record in the instant specification. (See, instant specification, ¶ [0054])
Due to the lack of disclosure in the combination of Calvo, Bodewitz, Liyanagamge, and Tielman of "matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form" and the fact that, for instance, canonical forms are only present on the record in the Applicant's specification, it logically follows that the rejection has been improperly gleaned from Applicant's own specification and that the combination of Calvo, Bodewitz, Liyanagamge, and Tielman is an exercise of impermissible hindsight
The examiner respectfully disagrees. 
	First, regarding the alleged improper hindsight reasoning. The examiner submits that the inference relied upon was NOT based on hindsight reasoning for at least two reasons:
	1. As the applicant cites, MPEP 2142 recites, at least in part: “…Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it considers only knowledge which was within the level of ordinary skill in the art…and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper…” That is, that of course the examiner is attempting to map the combination of Calvo, Bodewitz, Liyangamge, and Tielman to the instant claim language. However, the conclusions reached by the examiner were merely based on the understanding of one of ordinary skill in the art based on the disclosure of the specification. This flows into reason two (2) that the mapping and reasoning provided was NOT improper hindsight. 
	2. The applicant alleges that the examiner improperly used the specification (e.g. [0054]). Indeed, the examiner did turn to the specification. However, this was not to form a hindsight reasoning, rather, and importantly, the examiner turned to the specification in order to establish the broadest reasonable interpretation. That is, the examiner used the as-filed specification to establish what a person of ordinary skill in the art would infer what “canonical form” encompasses under BRI in light of the specification. As can be seen, this is NOT the alleged improper hindsight, but rather the examiner merely establishing BRI in light of the specification. 
clearly stated: 
“From the above evidence in the specification [paragraphs [0054]-[0055]], the claim limitation: “matching the first textual datum to the semantic identifier using the at least a canonical form” encompasses, under the BRI, any functionality that matches or otherwise identifies any semantic feature within the system which relates to or is otherwise “…affected…by such a stock question or prompt…” That is, given the canonical form of the first textual datum, the instant invention, identifies or otherwise matches that canonical form to something affected by that form (e.g. a key term or otherwise represents something). 
Clearly, from the above statement of the examiner, it is clear that the examiner is merely establishing the BRI of at least the term “canonical form” in light of the specification contrary to applicant’s arguments. 
Merely for sake of brevity, the examiner refers to the mapping of Claim 7 as presented below. 
For at least the above third reason(s), applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 
Finally, regardless of any argument made by the applicant, the applicant has NOT provided any amendments (clarifying or otherwise) such that the examiners Broadest Reasonable Interpretation no longer applies and/or the examiner’s interpretation has changed. While not necessarily dispositive of applicant’s arguments (even though it has been shown that they were and are unpersuasive), the examiner reminds the applicant that amendments could potentially help to clarify the applicant’s intended interpretation of the claim language. 


Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. ("Multiplatform Career Guidence System Using IBM Watson, Google Home and Telegram", NPL 2017) in view of Bodewitz ("Detecting the student personality," NPL 2004) in view of Liyanagamge et al. (“A Hybrid Agent system to Detect Stress Using Emotions and Social Media Data to Provide Coping Methodologies” NPL July 2019) and further in view of Tielman et al. (“Considering Patient safety in autonomous e-mental health systems-detecting risk situations and referring patients back to human care”, NPL March 2019). 
With respect to Claim 1, Calvo teaches An artificial intelligence method of improving user adaptability using textual communication, the method comprising…inputting, at the communication device and using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches “inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identifying, at the communication device and using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches collecting a user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that transcribing the conversation into text that is then complied at the end of the session teaches “collecting a user-specific corpus of previous textual data”. The examiner further refers to the response to arguments above for more details.) 
Calvo further teaches identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose 
initiating, by a communication device, a textual communication session with a user. 
wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated with the current user emotion state. 
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 

Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 
The combination of Calvo and Bodewitz do not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the 
Liyanagmage, however, does teach training, at the communication device, a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to the current user emotion sate…(Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user given the inputs teaches “…provides a solution the current user emotion sate.”). 
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 
The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the personality and emotion detection chatbot as taught by the combination of Calvo, Bodewitz, and Liyanagamage, modified with the contact information and link 

With respect to Claim 2, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting at least a first textual datum from the user further comprises inputting a plurality of first textual data (Calvo Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
With respect to Claim 3, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in response to the response textual datum (As an initial matter, the examiner notes that the limitations of 

With respect to Claim 4, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generating at least an aggregate first textual datum by combining the response textual datum with the at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “compiled” as described in Calvo teaches the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system will automatically gather the user’s textual responses and gather them in some database.). 

With respect to Claim 5, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregating the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 6, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein identifying the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes Calvo Table 1 and Table 2 on Pg. 694 which shows the traits. Given this information, a person of ordinary skill would realize that based on the user input (e.g., first textual datum), the system would "match" or otherwise identify based on the input a keyword (e.g., semantic identifier) that belongs to a certain personality trait (e.g., adaption problem category).). 

With respect to Claim 7, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein matching the first textual datum to the semantic identifier of the adaption problem category further comprises: matching at least a datum of the first textual datum to at least a canonical form; matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. This, in addition, reads on the claim language. The examiner further yet refers to the response to arguments above regarding Claim 7. ). 


With respect to Claim 9, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 11, Calvo teaches An artificial intelligence system for improving user adaptability using textual communication, the system comprising a computing device, the computing device configured to:…input using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identify, using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches collecting a user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that transcribing the conversation into text that is then complied at the end of the session teaches “collecting a user-specific corpus of previous textual data”. The examiner further refers to the response to arguments above for more details.) 
 identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose initiating, by a communication device, a textual communication session with a user. 
Calvo does not appear to explicitly disclose wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated to the current user emotion state. 
Calvo does not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to a user's current circumstance.
Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 

Liyanagmage, however, does teach train a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to the current user emotion state (Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—given the inputs teaches “…provides a solution to a user’s current circumstance.”).
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 

The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a 

With respect to Claim 12, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach input at least a first textual datum from the user by inputting a plurality of first textual data (Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 13, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 14, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generate at least an aggregate first textual datum by combining at least response textual datum with at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “complied” as described in Calvo reads on the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system 

With respect to Claim 15, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregate the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 16, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum by matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes Calvo Table 1 and Table 2 on Pg. 694 which shows the traits. Given this information, a person of ordinary skill would realize that based on the user input (e.g., first textual datum), the system would "match" or otherwise identify based on 

With respect to Claim 17, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach match the first textual datum to the semantic identifier of the adaption problem category by: matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. This, in addition, reads on the claim language.). 

With respect to Claim 18, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises: collecting a user-specific corpus of previous textual data; identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes that the functionality of "transcribing the conversation into text that is then complied at the end of the session" reads on the claim language.). 

With respect to Claim 19, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 21, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is connected to subtrait “angry hostility”. Similarly still, the statement “adapt easily to new situtations” (ID 111) is connected to subtrait “anxiety”. The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
With respect to Claim 22, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is connected to subtrait “angry hostility”. Similarly still, the statement “adapt easily to new situtations” (ID 111) is connected to subtrait “anxiety”. The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126